04/11/2017


                                          DA 16-0036
                                                                                          Case Number: DA 16-0036

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2017 MT 87N



STATE OF MONTANA,

              Plaintiff and Appellee,

         v.

RANDALL ALAN DENNISON,

              Defendant and Appellant.



APPEAL FROM:            District Court of the Eleventh Judicial District,
                        In and For the County of Flathead, Cause No. DC-05-170(A)
                        Honorable Amy Eddy, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Randall Alan Dennison (Self-Represented), Deer Lodge, Montana

                 For Appellee:

                        Timothy C. Fox, Montana Attorney General, C. Mark Fowler, Assistant
                        Attorney General, Helena, Montana

                        Ed Corrigan, Flathead County Attorney, Kalispell, Montana



                                                    Submitted on Briefs: March 15, 2017

                                                               Decided: April 11, 2017


Filed:

                        __________________________________________
                                          Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Randall Alan Dennison appeals from the District Court’s Order of Revocation,

Judgment and Sentence entered January 14, 2016. We affirm.

¶3     In 2000 Dennison was convicted of burglary and in 2005 he was convicted of

driving under the influence of alcohol. The sentence for the DUI ran consecutively to the

sentence for the burglary. In September 2015 Dennison discharged his burglary sentence

and began serving the DUI sentence. Dennison quickly violated the conditions of the

suspended DUI sentence and admitted the violations at a subsequent revocation hearing.

The District Court entered the order appealed from, committing Dennison to the

Department of Corrections. The District Court gave Dennison credit for 61 days of

confinement and noted that he previously received credit for 442 days confinement.

¶4     Dennison does not contend that the revocation of his DUI suspended sentence based

upon admitted violations was improper or illegal, but nonetheless raises thirty (30) issues

on appeal. A large proportion of Dennison’s issues in the present appeal relate to credit

for time served. This Court is familiar with Dennison’s complaints about his confinement,

and just last year concluded that he “is not entitled to any more time served in any capacity


                                             2
since 2005.” Dennison v. State, No. OP 16-0020, Or. denying petition for habeas corpus

relief (Mont. Jan. 19, 2016). See also State v. Dennison, 2008 MT 344, 346 Mont. 295,

194 P.3d 704. These issues were decided in the past and will not be considered again. We

reject as unfounded Dennison’s contention that § 46-18-403, MCA, relating to credit for

time served, is unconstitutional.

¶5        Dennison contends that there were fatal clerical errors in the District Court’s

revocation order but he has not demonstrated that any of these errors affected his

substantial rights. He is therefore not entitled to any relief. Dennison contends that the

District Court abused its discretion by appointing stand-by counsel in the revocation

proceedings, but again has not demonstrated that this affected his substantial rights. He is

therefore not entitled to any relief. Dennison contends that the District Court abused its

discretion by not providing him with copies of documents that he requested. He has not

demonstrated that this affected his substantial rights and is therefore not entitled to any

relief.

¶6        Dennison contends that he actually discharged the 2005 DUI sentence prior to the

revocation proceedings in 2015. It is clear that the burglary and DUI sentences ran

consecutively and that Dennison did not discharge the DUI sentence prior to revocation.

The District Court properly sentenced Dennison, properly imposed conditions and properly

revoked the suspended sentence. See Dennison v. Law, No. OP 09-0432, 2009 Mont.

LEXIS 726 (Sept. 29, 2009).

¶7        We reject any other issues raised in this appeal as unsupported, waived, or

previously decided.

                                              3
¶8    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, this case presents issues controlled by settled law or by the clear application of

applicable standards of review.

¶9    Affirmed.


                                               /S/ MIKE McGRATH



We Concur:

/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR
/S/ BETH BAKER
/S/ JIM RICE




                                           4